Opinion by
Flood, J.,
This is an appeal from the Unemployment Compensation Board of Review which held the claimants to be ineligible for unemployment compensation under Section 402(a) of the Unemployment Compensation Law, 43 PS §802(a), because of their failure to accept suitable work when offered to them.
The plant in which the claimants were working closed down and the claimants were referred to another employer. Each of them told the prospective employer that she would accept employment there but would return to her former employment in her home community if and when she was recalled. There is no claim that the proposed employment was in any way unsuitable' by reason of distance from their home community or otherwise. The board found that the statements that' they would leave the new employment if the old plant was reopened placed such conditions upon the acceptance of new employment as prevented their being hired. It concluded that this could hot be considered such a good faith acceptance of suitable work as the' act requires. This decision of the board of review is in accord with the laAV as declared by this court: Trabold Unemployment Compensation Case, 191 Pa. Superior Ct. 485, 159 A. 2d 272 (1960).
Order affirmed.